Case: 14-12252    Date Filed: 03/20/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-12252
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:13-cr-00039-WS-B-4


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

LEE ANTHONY GUIDRY,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (March 20, 2015)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Robert Ratliff, appointed counsel for Lee Anthony Guidry in this direct

criminal appeal, has moved to withdraw from further representation of Guidry and
              Case: 14-12252    Date Filed: 03/20/2015   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Guidry’s conviction and sentence are AFFIRMED.




                                         2